Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to applicant’s 11/30/2020.
Claim 12 is cancelled.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“means of lateral rear uprights” in claim 10, lines 3-4 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the recitation “each” (line 2) renders the claim indefinite.  It is unclear which particular claim element(s) of the previously recited claim element(s) are referenced by the recitation “each” (claim 9, line 2).  For examination purposes it is assumed that “each” (claim 9, line 2) refers to the “opposite ends” (claim 9, line 2).
Claim 10 is rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 5, 6, 9-11, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Foster (GB1246803A), and further in view of Klesing et al. (US 6,878,054).
Regarding claim 1, Foster discloses a sports car provided with a conditioning system comprising: a conditioning device (2) configured to treat air introduced or recirculated in a vehicle cockpit of the sports car (Page 2, lines 17-51), an internal channel (28) at least partially integral to and underlying a roof (Figures 1-2) overlying the vehicle cockpit (Figures 1-2) configured to deliver conditioned air generated by the conditioning device throughout the vehicle cockpit (Figures 1-2, Page 2, lines 106-121, and Page 3, lines 83-94).
While Foster discloses at least one external channel (11) for conveying environmental air to said conditioning device (Page 2, lines 52-57), where the at least one external channel includes a forward and outward facing inlet opening (8), an outlet opening (6), and a single fluid passageway (Page 2, lines 24-29) fluidically connecting the inlet opening to the outlet opening (Page 2, lines 24-29), where the outlet opening is in fluid communication with the conditioning device (Page 2, lines 24-57 and Page 3, lines 123-130: The at least one external channel accepts RAM air flow when the vehicle is in motion), Foster does not teach or disclose the at least one external channel as overlying the roof.
Klesing et al. teaches a car provided with a conditioning system, comprising: an external channel (Figure 2: Channel 22 as defined by 3) and an internal channel (Figure 2: Channel 25 as defined by 3), where the at least one external channel is configured to In re Japikse, 86 USPQ 70.
Foster further discloses that the conditioning device is arranged at a rear position with respect to the vehicle cockpit (Figure 2).
Regarding claim 2, Foster discloses a sports car provided with a conditioning system as discussed above, where the conditioning device comprises one or more heat exchangers (10).
Regarding claim 3, Foster discloses a sports car provided with a conditioning system as discussed above, where the conditioning device is lifted relative to a floor of the sports car (Figure 2).
Regarding claim 5, Foster discloses a sports car provided with a conditioning system as discussed above, where the internal channel is at least partially integrated in the roof (Figure 2 and Page 3, lines 83-94).
Regarding claim 6, Foster discloses a sports car provided with a conditioning system as discussed above, where the internal channel is arranged longitudinally to a longitudinal development of the car (Figures 1-2).
Regarding claims 9 and 10, Foster discloses a sports car provided with a conditioning system as discussed above.  While Foster discloses that the 
Klesing et al. teaches a car provided with a conditioning system, comprising: an internal channel (Figure 2: Channel 25 as defined by 3), where the internal channel consists of a tubular profile (Col. 2, lines 5-7: The internal channel is part of element 3, which is a structural component of the car), having opposite ends (Figures 1-2), each being connected to a vehicle frame (Figures 1-2 and Col. 2, lines 5-7: The internal channel is part of element 3, which is a structural component of the car, where seals 14 directly connect element 3 to “front” and “rear” elements 17 of a frame) so as to define a reinforcement structure in the form of a rear central upright (Figures 1-2), where the internal channel is connected at the rear position of the sports car to the vehicle frame (Figures 1-2), thereby defining a rear central upright.  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the internal channel as disclosed by Foster to connect to a vehicle frame as taught by Klesing et al. to improve vehicle safety by providing a reinforcing member feature configured to protect occupants from injury in a crash or rollover.
Regarding claim 11, Foster discloses a sports car provided with a conditioning system as discussed above, where the internal channel defines a right portion and a left portion of the roof above heads of the respective seated occupants of the sports car when in use (Figures 1-4 and Page 1, lines 13-24: The internal channel is formed centrally along the roof, thereby dividing the roof into left and right portions), where the left and right portions are inherently removable.
In re Swinehart, 169 USPQ 226.  See also General Electric v. United States, 198 USPQ 73 which further reinforced the concept that functional language which defines no structure cannot distinguish over the prior art.  In the instant case, the limitation “said left and right portions can be selectively removed and/or folded” constitutes a functional limitation, there being no differentiating structure recited.
Regarding claim 16, Foster discloses a sports car provided with a conditioning system as discussed above.  However, Foster does not teach or disclose the at least one external channel as arranged on a vehicle roof.
Klesing et al. teaches a car provided with a conditioning system, comprising: an external channel (Figure 2: Channel 22 as defined by 3) and an internal channel (Figure 2: Channel 25 as defined by 3), where the external and internal channels are arranged on a vehicle roof longitudinally and centrally to a longitudinal development of the car (Figure 1).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the at least one external channel as disclosed by Foster on a vehicle roof as taught by Klesing et al. to improve conditioning system simplicity by providing both the internal and external channels as part of a common structure in a common location.
Regarding claim 17, Foster discloses a sports car provided with a conditioning system as discussed above.  However, Foster does not teach or disclose the at least one external channel as cooperating with the roof.

Regarding claim 18, Foster discloses a sports car provided with a conditioning system as discussed above.  However, Foster does not teach or disclose the at least one external channel as connected to a vehicle frame.
Klesing et al. teaches a car provided with a conditioning system, comprising: an external channel (Figure 2: Channel 22 as defined by 3), where the at least one external channel is directly connected to a vehicle frame (Figures 1-2 and Col. 2, lines 5-7: the at least one external channel is part of element 3, which is a structural component of the car, where seals 14 directly connect element 3 to elements 17 of a frame) to define a rear central upright (i.e. the at least one external channel defines a rear central upright).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the at least one external channel as disclosed by Foster to connect to a vehicle frame as taught by Klesing et al. to improve vehicle safety by providing a reinforcing member feature configured to protect occupants from injury in a crash or rollover.
Regarding claim 19, Foster discloses a sports car provided with a conditioning system as discussed above.  However, Foster does not teach or disclose the at least one external channel as cooperating with the internal channel to define a rear central upright.
Klesing et al. teaches a car provided with a conditioning system, comprising: an external channel (Figure 2: Channel 22 as defined by 3) and an internal channel (Figure 2: Channel 25 as defined by 3), where the external and internal channels are connected to the vehicle frame (Col. 2, lines 5-7: the at least one external channel is part of element 3, which is a structural component of the car), at a rear of the sports car (Figures 1-2), running parallel to the at least one external channel (Figures 2-3) and cooperating in defining the rear central upright (Figures 1-3: The internal and external channels are both part of the same rear central upright).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the internal and external channels as disclosed by Foster as part of a rear central upright as taught by Klesing et al. to improve vehicle safety by providing a reinforcing member feature configured to protect occupants from injury in a crash or rollover.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Foster (GB1246803A) and Klesing et al. (US 6,878,054), and further in view of Major et al. (US 2009/0286459).
Regarding claim 4, Foster discloses a sports car provided with a conditioning system as discussed above.  However, Foster does not teach or disclose a component between the floor and the conditioning device.
Major et al. teaches a vehicle, comprising: a conditioning device (30), where between a floor and the conditioning device there is interposed a component of the car having a greater weight than the conditioning device (Figure 2: Along a vertical direction, there is an engine “14” located between a vehicle floor “defined by 52” and the conditioning device 30).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the conditioning device as disclosed by Foster in a relative position as taught by Major et al. to improve vehicle handling by positioning relatively heavier vehicle components in relatively lower vertical positions (i.e. lowering the center of gravity of the car).

Claims 7, 8, and 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foster (GB1246803A) and Klesing et al. (US 6,878,054), and further in view of Nygaard (US 7,494,178) and Umeo et al. (US 2005/0087332).
Regarding claims 7 and 8, Foster discloses a sports car provided with a conditioning system having an internal channel as discussed above.  However, Foster does not teach or disclose the internal channel as defining a front central upright that crosses a window to define a right portion and a left portion of the window.
Klesing et al. teaches a car provided with a conditioning system, comprising: an internal channel (Figure 2: Channel 25 as defined by 3), where the internal channel defines a front central upright (Col. 2, lines 5-7: The internal channel is part of element 
Further, while the combination of Foster and Klesing et al. teaches an internal channel that defines a front central upright that divides a window into right and left portions, the combination of Foster and Klesing et al. does not teach or disclose a front central upright that crosses a windscreen.
Nygaard teaches a car, comprising: a front central upright (1) (Col. 15, lines 1-49: The front central upright is a reinforcing member that extends from a front windscreen along a roof to rear window of a vehicle), where the front central upright divides a window (103) into right and left portions (See Figure 5 for example, and Col. 14, lines 21-23).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the internal channel that defines a front central upright as taught by the combination of Foster and Klesing et al. to cross a windscreen as taught by Nygaard to improve vehicle safety by providing a reinforcing member feature configured to protect occupants from injury in a crash or rollover (Col. 1, lines 43-62).
Further, while Foster further discloses that the vehicle dashboard comprises aeration openings and/or outlets (25, 27) arranged for delivering the conditioned air towards an occupants chest, torso, and legs when seated in the sports car (Figures 2-4 
Umeo et al. (Figure 5) teaches a car provided with a conditioning system, the system comprising: an internal channel (14) that defines a front upright (14c) and a dashboard (3), where the dashboard is supplied by said internal channel (Figure 5 and Paragraph 58: Conditioned air flows from the internal channel, through the internal channel, and into the dashboard).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the internal channel as disclosed by Foster to supply conditioned air to a dashboard as taught by Umeo et al. to reduce conditioning system cost by reducing an amount of ductwork necessary to supply conditioned air from a conditioning unit to the vehicle cabin.
Regarding claim 20, Foster discloses a sports car provided with a conditioning system as discussed above.  However, Foster does not teach or disclose a windscreen wiper arm.
Nygaard teaches a car, comprising: a front central upright (1) (Col. 15, lines 1-49: The front central upright is a reinforcing member that extends from a front windscreen along a roof to rear window of a vehicle), where the front central upright divides a window (103) into right and left portions (See Figure 5 for example, and Col. 14, lines 21-23), and where there is at least a windscreen wiper arm arranged for wiping the windscreen (WS) such that the windscreen wiper arm -in a rest position- overlaps or is arranged next to the central upright (Col. 10, lines 15-29: The front central upright .

Claims 13-15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Foster (GB1246803A) and Klesing et al. (US 6,878,054), and further in view of Stanek et al. (US 2016/0200166).
Regarding claim 13, Foster discloses a sports car provided with a conditioning system as discussed above, where the at least one external channel comprises a mobile shutter (Page 3, line 123 to page 4, line 4: There is at least one element associated with the at least one external channel opens and closes flow of RAM air into the vehicle), which is operated and is designed to adjust the circulation of environmental air through the single fluid passageway (Page 3, line 123 to page 4, line 4).  While Foster discloses control by vacuum operation (Page 2, line 122 to page 3, line 12), Foster does not explicitly teach or disclose control by electrical operation.
Stanek et al. teaches a car provided with a conditioning system, comprising: at least one mobile shutter (Paragraph 20: Control door), where the at least one mobile shutter is an electrically operated mobile shutter configured to adjust circulation of environmental air through a fluid passageway (Paragraph 20).  As a result it would have been obvious to one having ordinary skill in the art at the time the invention was filed to configure the mobile shutter as disclosed by Foster to be electrically operated as taught 
Regarding claim 14, Foster discloses a sports car provided with a conditioning system as discussed above, where the conditioning device further comprises an electric fan (19) configured for circulating environmental air through the single fluid passageway even when the sports car is still or travelling at a low speed (Page 3, line 123 to page 4, line 4).
Regarding claim 15, Foster discloses a sports car provided with a conditioning system as discussed above, where an adjustment of the mobile shutter (P) and an operation of the electric fan (VE) are coordinated with one another (Page 3, line 123 to page 4, line 4).

Response to Arguments
Regarding the statements on page 6, lines 9-10:
Applicant’s statement that the claims should not be interpreted under 35 USC 112(f) is acknowledged.
Regarding the arguments on page 6, lines 12-19:
Applicant’s amendment overcomes the drawings objections of record.
Regarding the arguments on page 6, lines 20-26:
Applicant’s amendment overcomes the 35 USC 112 rejections of record.  However, it appears that the amendment introduces new indefiniteness.
Regarding the arguments on page 7, lines 1-20:

Regarding the arguments on page 7, line 21 to page 8, line 15:
Applicant alleges claim 4 is allowable in that Foster does not teach or disclose “at least one external channel overlying a roof” as recited in claim 1 as amended.  Applicant’s arguments have been considered but are moot in view of new ground of rejection as necessitated by applicant’s amendment.
Applicant also alleges claim 4 is allowable in that that Major does not remedy Foster with regard to claim 1 as amended.  Applicant's arguments have been fully considered but they are not persuasive since Major is not relied upon to remedy Foster with regard to claim 1 as amended.
Regarding the arguments on page 8, line 16 to page 9, line 18:
Applicant alleges claims 7, 8, and 20 are allowable in that Foster does not teach or disclose “at least one external channel overlying a roof” as recited in claim 1 as amended.  Applicant’s arguments have been considered but are moot in view of new ground of rejection as necessitated by applicant’s amendment.
Applicant also alleges claims 7, 8, and 20 are allowable in that that none of Klesing, Nygaard, and Umeo remedy Foster with regard to claim 1 as amended.  Applicant's arguments have been fully considered but they are not persuasive.
As noted in the rejection of claim 1 above, while Foster discloses at least one external channel (11) for conveying environmental air to said conditioning device (Page 2, lines 52-57), where the at least one external channel includes a forward and outward facing inlet opening (8), an outlet opening (6), and a single fluid passageway (Page 2, 
Klesing et al. remedies Foster with regard to claim 1 in that Klesing teaches a car provided with a conditioning system, comprising: an external channel (Figure 2: Channel 22 as defined by 3) and an internal channel (Figure 2: Channel 25 as defined by 3), where the at least one external channel is configured to overly the roof (Figure 1).  Merely relocating the at least one external channel of Foster to overly a roof as taught by Klesing et al. is obvious based upon the current record, and is recognized as requiring only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding the arguments on page 9, line 19 to page 10, line 9:
Applicant alleges claims 9, 10, and 16-19 are allowable in that Foster does not teach or disclose “at least one external channel overlying a roof” as recited in claim 1 as amended.  Applicant’s arguments have been considered but are moot in view of new ground of rejection as necessitated by applicant’s amendment.
Applicant also alleges claims 9, 10, and 16-19 are allowable in that Klesing does not remedy Foster with regard to claim 1 as amended.  Applicant's arguments have been fully considered but they are not persuasive for the reasons as discussed above.
Regarding the arguments on page 10, lines 10-28:
Applicant alleges claims 13-15 are allowable in that Foster does not teach or disclose “at least one external channel overlying a roof” as recited in claim 1 as 
Applicant also alleges claims 13-15 are allowable in that Stanek does not remedy Foster with regard to claim 1 as amended.  Applicant's arguments have been fully considered but they are not persuasive since Stanek is not relied upon to remedy Foster with regard to claim 1 as amended.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391.  The examiner can normally be reached on Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        /FRANTZ F JULES/Supervisory Patent Examiner, Art Unit 3763